******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       LAUREEN TORLA v. STEPHEN TORLA
                 (AC 35119)
                 (AC 35120)
                  Beach, Sheldon and Bear, Js.
        Argued May 27—officially released August 12, 2014

(Appeal from Superior Court, judicial district of New
Haven, McLachlan, J. [dissolution judgment]; Gould, J.
[motion to dismiss, order to vacate]; Burke, J. [motions
to cite in, to substitute]; Hon. Howard F. Zoarski, judge
    trial referee [hearing in damages; articulation].)
 Houston Putnam Lowry, with whom, on the brief,
was Julie A. Morgan, for the appellant (plaintiff).
  Gerald H. Kahn, for the appellee (defendant Joan
A. Dulski).
                          Opinion

   SHELDON, J. These consolidated appeals involve a
dispute over the proceeds of a life insurance policy
issued to the defendant, Stephen Torla, between his
former wife, the plaintiff, Laureen Torla, and his sister,
Joan A. Dulski.1 After Dulski was defaulted for failure
to plead in response to the plaintiff’s complaint, the
trial court conducted a hearing in damages, after which
it held, inter alia, that the plaintiff had failed to prove
any of her claims against Dulski in relation to that
policy, and thus ordered distribution of the remaining
proceeds of that policy among Dulski and the Torlas’
children. In so doing, the trial court exceeded the scope
of its authority in a hearing in damages by failing to
treat the allegations of the plaintiff’s complaint as
proven facts. We thus reverse the judgment of the
trial court.
   The following facts, as alleged by the plaintiff, and
procedural history, are relevant to these appeals. The
trial court dissolved the marriage of the plaintiff and
the defendant on October 15, 1999, incorporating into
the judgment of dissolution the parties’ stipulation of
that same date. Section 4.2 of the stipulation required
the defendant to maintain life insurance in the amount
of $130,000 for the benefit of the Torlas’ minor children
for so long as he was required to pay child support.2
When the defendant died on December 13, 2010, only
one of his children was a minor. At that time, he had two
life insurance policies, one with Crown Life Insurance
Company (Crown Life) for $100,000, and the other with
Sun Life Financial (Sun Life) for $20,000.
   Prior to his death, the defendant had given Dulski a
durable power of attorney for the management of his
financial affairs. By the time of the defendant’s death,
Dulski had become the named beneficiary of both of
his life insurance policies. After the defendant’s death,
Dulski applied for and received the proceeds of the Sun
Life insurance policy, as the plaintiff was initially not
aware of the existence of that policy.3 The plaintiff,
however, contested Dulski’s claim for the proceeds of
the Crown Life policy, and filed a claim for those pro-
ceeds herself, arguing that those proceeds were for the
benefit of her and the defendant’s remaining minor
child.
   On August 25, 2011, the plaintiff filed, in the dissolu-
tion action, an application for an order to show cause
against Dulski and Crown Life, alleging that Dulski had
improperly transferred ownership of the defendant’s
Crown Life insurance policy to herself and designated
herself as the beneficiary under that policy, with knowl-
edge that the policy was meant to be for the benefit of
the minor child pursuant to the dissolution decree. By
way of that application, the plaintiff sought, inter alia,
to have the court find Dulski in contempt and to enforce
its order requiring the defendant to maintain life insur-
ance for the benefit of the minor child by ordering
that Dulski change the beneficiary of the life insurance
policy to the child. Dulski moved to dismiss the applica-
tion, which the court granted, finding that it lacked
jurisdiction because a representative of the defendant’s
estate had not yet been substituted as the defendant in
the dissolution action.
   The plaintiff then opened an estate for the defendant,
and the Naugatuck Probate Court named Attorney Fred-
erick Dlugokecki as administrator of the estate. On
December 22, 2011, after the plaintiff moved success-
fully to substitute Dlugokecki as a party defendant in
the dissolution action and to cite in Dulski and Crown
Life as additional parties thereto, the trial court vacated
its prior order of dismissal.
   On March 30, 2012, the trial court transferred the
case from the family docket to the civil docket and
ordered the plaintiff to ‘‘recast’’ her motion for order
to show cause as a civil complaint. The plaintiff subse-
quently filed a civil complaint, dated April 11, 2012, in
compliance with the court’s order, claiming therein that
Dulski had acted in concert with the defendant in an
attempt to reduce his assets to zero, so as to qualify for
Medicaid, and to violate the provision of the dissolution
decree requiring him to maintain life insurance for the
benefit of his minor child. In her various requests for
relief, the plaintiff sought, inter alia, a judgment of inter-
pleader directing Crown Life to pay the Crown Life
insurance proceeds to the parties’ minor child and a
court order requiring that a constructive trust be set
up for the benefit of the minor child.
    On May 8, 2012, Dulski was defaulted in the civil
case for failure to plead. Consequently, the case then
proceeded to a hearing in damages. On October 2, 2012,
the trial court filed its memorandum of decision, which
bore both the family docket number and the civil docket
number in the caption of the memorandum. Despite
the default that had entered against Dulski, the court
found that the defendant had named Dulski as benefi-
ciary of his life insurance policies in order both to
reimburse her and to thank her for the care she had
given to him prior to his death, and that the plaintiff’s
claims of impropriety against Dulski were not sup-
ported by the evidence. The court concluded that the
plaintiff had not proven at the hearing in damages that
the defendant and/or Dulski had violated the terms of
the divorce decree. The court found that there was ‘‘no
proof . . . that . . . Dulski acted improperly,’’ and
‘‘[t]here was no evidence presented . . . that . . .
Dulski committed any theft or that she committed a
criminal act, and therefore there is no legal basis to
support the claims of the plaintiff.’’ On those bases, the
court ordered that Dulski, as the named beneficiary of
the Crown Life insurance policy, receive the proceeds
from the policy, but that she disburse $20,000 of those
proceeds to each of the defendant’s three children.
  On October 22, 2012, the plaintiff timely filed two
appeals, one in the civil case (AC 35119) and the other
in the family case (AC 35120), because the trial court
had listed both the family docket number and the civil
docket number in the caption of its memorandum of
decision. This court consolidated the appeals prior to
briefing and argument on January 22, 2013.4
   On appeal, the plaintiff raises several claims of error
with the trial court’s judgment, but because we agree
with her claim that the court exceeded the scope of its
authority in a hearing in damages by failing to treat the
allegations of the plaintiff’s complaint as proven facts,
we need not address her remaining claims.
   ‘‘A default admits the material facts that constitute
a cause of action . . . and entry of default, when appro-
priately made, conclusively determines the liability of
a defendant. . . . Upon default, the plaintiff ordinarily
becomes entitled to recover nominal damages. . . .
The right to further substantial damages remains to be
established by the plaintiff at a hearing in damages. . . .
After a default, a defendant may still contest liability.
Practice Book §§ 17-34, 17-35 and 17-37 delineate a
defendant’s right to contest liability in a hearing in dam-
ages after default. . . . Unless the defendant provides
the plaintiff written notice of any defenses, the defen-
dant is foreclosed from contesting liability. . . . If writ-
ten notice is furnished to the plaintiff, the defendant
may offer evidence contradicting any allegation of the
complaint and may challenge the right of the plaintiff
to maintain the action or prove any matter of defense.
. . . This approximates what the defendant would have
been able to do if he had filed an answer and special
defenses.’’ (Citations omitted; internal quotation marks
omitted.) Schwartz v. Milazzo, 84 Conn. App. 175, 178–
79, 852 A.2d 847, cert. denied, 271 Conn. 942, 861 A.2d
515 (2004). ‘‘A party who allows the ten day period from
the notice of default to expire without filing a notice
of defenses does so at his peril.’’ (Internal quotation
marks omitted.) Percy v. Lamar Central Outdoor, LLC,
147 Conn. App. 815, 823, 83 A.3d 1212, cert. denied, 311
Conn. 932, 87 A.3d 580 (2014).
   Here, Dulski was defaulted for failure to plead and
thus the material facts alleged by the plaintiff were
deemed admitted and the liability of Dulski was conclu-
sively established. Dulski did not file any notice of
defense and, in fact, did not appear at the hearing in
damages or otherwise make any attempt to contest the
plaintiff’s allegations. The trial court therefore improp-
erly determined that the plaintiff had failed to prove
her claims. That is a burden of which she was relieved
upon Dulski’s default and failure to file a notice of
defense.
  The judgment is reversed and the case is remanded
for further proceedings consistent with this opinion.
      In this opinion the other judges concurred.
  1
     Dulski and Crown Life Insurance Company were cited into this matter in
the trial court. Frederick Dlugokecki, administrator of the estate of Stephen
Torla, also was substituted as a defendant. Neither Crown Life Insurance
Company nor Dlugokecki are parties to these appeals. For convenience, we
refer in this opinion to Dulski by name and to Stephen Torla as the defendant.
   2
     Although the agreement actually provided that the defendant also main-
tain life insurance for the plaintiff while he was obligated to pay alimony,
his alimony obligation had expired as of August 1, 2004, and that aspect of
the life insurance order is thus not relevant to the issues before us.
   3
     The plaintiff did not challenge Dulski’s receipt of the proceeds of the
Sun Life policy.
   4
     Although the trial court subsequently filed an articulation of its decision
in response to this court’s order that it do so, that articulation has no bearing
on our resolution of the plaintiff’s claim on appeal.